On or about the 7th day of May, 1985, Arnold M. Mize, an attorney duly admitted to the practice of law in the State of Kansas, advised this court that he desired to voluntarily surrender his license to practice law. The Court, having considered the request, finds that it should be granted.
It is Therefore Ordered that Arnold M. Mize, on his own request, is hereby disbarred and his privilege and license to practice law in the State of Kansas are hereby revoked and the Clerk of the Appellate Courts is directed to strike his name from the roll of attorneys.
It is Further Ordered that the Clerk of the Appellate Courts shall furnish a copy of this order to all interested parties and that this order shall be published in the Official Kansas Reports.
It is So Ordered this 14th day of May, 1985.